 BROTHERHOOD OF PAINTERS, DECORATORS & PAPERHANGERS323there must also be affirmative, positive action bythe employerwhich indicates that he is forgiving the unprotected activity ofan employee. Most frequently, this affirmative action hastaken the form of an invitation from, or agreement by, theemployer to reinstate strikers without penalty. The relevantcases cited by the majority in support of their waiver finding(footnote 4) are of this character." There is no affirmativeevidence of condonation in this case. The Respondent did notpromise to reemploy the strikers without penalty; nor did itinvite them to return to work under such circumstances as toindicate an intent to overlook their conduct in the strike.To me it is clear that the strikers engaged in unprotectedactivity; that, even if relevant which I reject, Respondent didnot condone or waive such activities; and therefore that theRespondent was lawfully entitled to discharge the strikers. Iwould so find and dismiss the complaint.Member Murdock took no part in the consideration of theabove Supplemental Decision and Order Denying Motion for Re -consideration.rank and file of the workers, we could not agree with it that this would be a waiver oftheir breach of contract, and a condonation of their wrong headedness, their injuriousand harmful action both to the company and to the employees.14 Alabama Marble Company, 83 NLRB 1047, enfd 185 F 2d 1022 (C A. 2) (Respondentagreed to permit and did permit employees who struck in violation of a no- strike clause toreturn to work without reserving the right to discipline any striker); E. A Laboratories,Inc.,86 NLRB 711, enfd 188 F. 2d 855 (C A. 2) (Respondent agreed to reemploy strikerswho struck in violation of a no-strike clause); The Fafnir Bearing Company, 73 NLRB 1008(Respondent invited strikers in violation of a no- strike clause to return to work and promisedthem reinstatement to their former positions without exception or qualification); The HooverCompany, 90 NLRB 1614, 1622, enfd as modified 191 F. 2d 380 (Respondent invited all em-ployeeswho engaged in mass picketing to return to work; in court decision, court foundthat when Respondent invited employees engaged in boycotting activities to return to work ifthey first disassociated themselves from such activity, it thereby waived right to refuse toreinstate employees who complied with its invitation); Clearfield Cheese Company. Inc.,106 NLRB 417 ("In addition to its delay in raising the misconduct issue, despite the numerousopportunities to do so, until long after the termination of the strike, the Respondent affirma-tively indicated at the time of the applications for reinstatement on November 13, and inits letters to, and conversations with, its employees an intent to condone the misconduct")See also the following court decisions reversing Board findings of condonation: N. L R. B v.Dorsey Trailers, Inc , supra; N. L. R. B. v. Warner Bros. Pictures, Inc , 191 F. 2d 217(CA.9),setting aside 82 NLRB 568; W. T. Rawleigh Co. v N. L. R. B , 190 F. 2d 832(C. A. 7), enfg. as modified 90 NLRB 1924.BROTHERHOOD OF PAINTERS, DECORATORS & PAPER-HANGERS OF AMERICA, LOCAL UNION NO. 365, ANDHUGH J. SMITH, itsBusinessAgentandJOHN SALANSKYand ELMER LEE RIDGWAY. Case No. 10-CB-145. Decem-ber 11, 1953DECISION AND ORDEROn September 14, 1953, Trial Examiner Robert L. Piperissued his Intermediate Report in the above-entitled proceed-107 NLRB No. 93. 324DECISIONSOF NATIONALLABOR RELATIONS BOARDing, finding that the Respondents had engaged in and were en-gaging incertain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondents filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andthe brief, and the entire record in the case, and hereby adoptsthe findings, 1 conclusions, and recommendations of the TrialExaminer with the following additions.THE REMEDYIthas been found that the Respondents have engaged in cer-tain unfair labor practices. We shall therefore order that theycease anddesist therefrom, and take certain affirmative actionto effectuate the policies of the Act.Having found that the contract between the RespondentUnion and Greater Miami Chapter Painting and DecoratingContractors of America contains unlawful preferential hiringprovisions,we shall order that the Respondentscease anddesist from enforcing, executing, or entering into any contractscontaining such illegal provisions.Ithas also been found that the Respondents caused OrangeStatePainters, Inc., to discriminateagainstJohn Salanskyand Elmer Lee- Ridgway in violation of Section 8 (a) (3) of theAct, and thereby violated Section 8 (b) (2) and 8 (b) (1) (A).We shallorderthat the Respondents notify the Company thattheyno longer object to the employment of Salansky andRidgway by the Company. We shall also order the Respondentstomake whole Salansky and Ridgway for any lossof earningstheymay have suffered as a result of the discriminationagainst them, by payment to each of a sum of money equal tothat which he would have earned as wages from the date of thediscrimination against him to the date the Company offers toreemploy him, less his netearningsduring said period.' Weshall toll the Respondent's liability for back pay, however, 5days after it serves upon the Company written notice that itno longer objects to the immediate employment of Salanskyand Ridgway. Loss of earnings for this purpose shall be com-puted in accordance with Board policy established in F. W.Woolworth Company, 90 NLRB 289.iWe note and correct the apparent typographical error in section I of the IntermediateReport to the effect that Baily- Lewis- Williams performed services of a value in excess of$680,000 during the first 6 months of 1952. The correct year is 1953. Also, the record showsthat the 1952 and 1953 out-of-State business of Bailey-Lewis-Williams involved "grosssales," rather than "services performed."2 Crossett Lumber Company, 8 NLRB 440. BROTHERHOOD OF PAINTERS, DECORATORS & PAPERHANGERS325ORDERUpon the entire record in this case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders the Respond-ents, Brotherhood of Painters, Decorators & Paperhangers ofAmerica, Local Union No. 365, Miami, Florida, and its offi-cers, representatives,and agents,and BusinessAgent Hugh J.Smith, shall:1.Cease and desist from:(a) Entering into, executing,or enforcing any contract withGreater Miami Chapter Painting and Decorating ContractorsofAmerica which requires that only persons who possessworking cards in good standing with the Respondent Union beemployed, or which prohibits the employment of permit menor foreign dues-paying members of the Respondent Unionworking on a visitor'spermit, without the sanction of a busi-ness agentof the Respondent Union, or any other form ofunion security which exceeds that permitted under the provisoto Section8 (a) (3) of the Act.(b) Causing or attempting to cause Orange State Painters,Inc., its officers,agents, successors,or assigns,or any othermember of Greater Miami Chapter Painting and DecoratingContractors of America,to discriminate against employees inviolation of Section 8 (a) (3) of the Act.(c) Threatening employees with economic reprisals becausethey are not members of'the Respondent Union, or in any likeor related manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) NotifyOrange State Painters, Inc., in writing, andfurnish copies to John Salansky and Elmer Lee Ridgway, thatthe Respondents have no objection to their employment by theCompany.(b)Make whole John Salansky and Elmer Lee Ridgway forany loss of pay each of them has suffered because of thediscrimination against them,in the manner described in thesection herein entitled "The Remedy."(c) Post in conspicuous places at the office of the RespondentUnion in Miami, Florida, including all places where noticestomembers are customarily posted,copies of the noticeattached to the Intermediate Report and marked "Appendix."'Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region, shall, after being duly signed by Hugh J.Smith and representatives of the Respondent Union, be postedby Respondents immediately upon receipt thereof and main-3This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner," the words "A Decision and Order." In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained by them for sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondents to insurethat such notices are not altered, defaced, or coveredby anyother material.(d)Mail to the Regional Director for the Tenth Regioncopies of the notice attached to the Intermediate Report, forposting, the Company and the Association willing, at theirplaces of business where notices to employees are customarilyposted.Copies of said notice, to be furnished by the saidRegional Director, shall, after being signed as provided inparagraph (c) above, be forthwith returned to the RegionalDirector for such posting.(e) Notify the Regional Director for the Tenth Region inwriting within ten (10) days from the date of this Order whatsteps the Respondents have taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel of the National Labor RelationsBoard, and an answer having been duly filed by Local No. 365, Brotherhood of Painters,Decorators & Paperhangers of America (hereinafter called the Union) and Hugh J. Smith,itsbusiness agent, (the Union and Smith being hereinafter collectively called Respondents),a hearing involving allegations of unfair labor practices in violation of Section 8 (b) (1) (A)and (2) of the National Labor Relations Act, 61 Stat. 136, was held in Miami, Florida, onJuly 20, 1953, before the undersigned Trial Examiner.In substance the complaint alleges and the answer denies that Respondents restrained andcoerced employees in the exercise of the rights guaranteed by the Act, and attempted tocause, caused, and are causing Orange State Painters, Inc. (hereinafter called the Company),and Greater Miami Chapter Painting and Decorating Contractors of America (hereinaftercalled the Association), to discriminate against employees in violation of Section 8 (a) (3) ofthe Act, by:(1) Threatening John Salansky with economic and other reprisals because he was not amember of the Union.(2) Entering into, executing, and enforcing an agreement between the Union and the Associ-ation providing that only employees possessing a working card in good standing from theUnion could be employed, and providing that no permit man or foreign dues-paying memberof the Union working on a visitor's pernut could be employed by any member of the Associa-tion without the sanction of the business agent of the Union.(3) Causing the Company on February 18, 1953, to discharge Salansky pursuant to theterms of the collective-bargaining contract, and on March 7, 1953, to discharge Salanskyand Elmer Lee Ridgway, pursuant to the terms of the contract, in both instances becausethey had not received the sanction of Respondents to be employed.At the hearing all parties were represented by counsel, were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, to argue orally upon the record, and to file briefs and proposed findings of fact andconclusions. None of the parties filed briefs.Upon the entire record in the case, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND OF THE ASSOCIATIONThe Company is a Florida corporation having its principal office and place of businessinMiami, Florida, where it is engaged in the business of painting and decorating as apainting anddecorating contractor. BROTHERHOOD OF PAINTERS, DECORATORS & PAPERHANGERS327The Association is an association of painting and decorating contractors in GreaterMiami, Florida. Bailey-Lewis-Williams of Florida, Inc., is a member of the Association.During the year 1952, this single member of the Association performed services of a valuein excess of $881,000, of which more than $281,000 were performed outside the State ofFlorida. During the first 6 months of 1952, this single member of the Association performedservices of a value in excess of $ 680,000, of which more than $145,000 were performedoutside the State of Florida. The Company is also a member of the Association.In passing upon the jurisdictional-issue herein, the Association and the individual membersthereof must be regarded as a single enterprise. i Accordingly, I find that the Company andthe Association are engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts are substantially undisputed. On March 30, 1952, the Association and the Unionentered into a collective-bargaining contract for a term of 2 years, which agreement isstill in full force and effect. It provides, inter alia, that members of the Association mayhire only employees who possess working cards in good standing from the Union, and thatno permit man or foreign dues-paying member or members of the Union working on avisitor's permit may be employed by a member of the Association without the sanction ofthe business agent of the Union. It may now be considered well settled that the execution,enforcement, and continued existence of such an agreement by a labor organization violatesSection 8 (b) (2) of the Act by causing or attempting to cause an employer to discriminateagainstemployees in violation of Section 8 (a) (3), unless it falls within the permissiblearea of union security found in the proviso to Section 8 (a) (3), which this does not. 2Smith and Albert S. Krupsaw were at all times material herein business agents of theUnion. During November of 1952 Salansky, a member of another local of the BrotherhoodofPainters,moved into the Miami area and sought to secure employment as a painterthrough the Union. He spoke to Krupsaw, who told him that he would help him in any way hecould.For personal reasons, Salansky did not immediately have his membership cardtransferred into the Union as required by the Union's bylaws. Shortly thereafter Salanskysecured employment through his own efforts as a painter in the area. Sometime duringDecember he met Krupsaw, who asked him if he was working in town. Krupsaw told Salanskythathe had had complaints that he was working in town and that he (Krupsaw) had beenlooking for him for 3 weeks. Salansky said that he had been working in Hollywood, Florida,and also in Miami Beach, which was the territory under Krupsaw's direction. Salansky thentoldKrupsaw that he could stop looking for him because he was going to start working forthe post office.According to Salansky, Krupsaw then told him, "If you are still working,remember, we will get you yet." This was about the only fact in the record denied by Re-spondents. Krupsaw admitted talking to Salansky at the time. Krupsaw also admitted that hewas surprised when Salansky told him that he had been working in Krupsaw's territory.However, Krupsaw denied that he made any threats to Salansky concerning his employment.Icredit Salansky and accordingly find that the Union through its business agent, Krupsaw,threatened Salansky with economic reprisals in the manner testified to by Salansky.On February 18, 1953, Salansky was working on a job for the Company. Smith found himthere and asked him what he was doing there. Salansky replied that he was trying to get ina couple of days work and had just started. Smith then told Salansky that he was not in goodstanding with the Union, that he was not going to work there as long as Smith was in charge,and that he had better pack his things and get off the job. At that time Salansky had notpresented hismembership card for clearance into the Union, and was to do so that evening.He asked Smith if he could not work until that evening, but Smith told him that he could notwork at all, and that he should leave the job immediately. Salansky then talked to the foremanon the job, Robert W. Boles, and told him that he had contacted Barney O'Field, the presidentof the Company. Salansky told Boles that O'Fieltl had given Salansky permission to work therest of the day and take the matter up that evening with the Union. Boles told Salansky thatiCarpenter & Skaer, Inc, 90 NLRB 417; Gottfried Baking Co., Inc., 103 NLRB 227; J L.Wroan & Son, 106 NLRB 231.2J L Wroan & Son, supra 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe could not work and that he had to leave the job immediately and go down to the Union andget the matter straightened out. Boles was also a member of the Union. Salansky left the joband was not permitted to return to it by the Union.About a week later Salansky had his membership card cleared into the Union. However,under the Union's bylaws, the working cards of transferring members were stamped asvisitors' permits for 60 days after the transfer. As previously found herein, under the termsof the contract with the Union, no member of the Association could employ any employeewith a visitor's permit without the sanction and approval of a business agent of the Union.On February 27, 1953, Salansky and Ridgway, both of whom then had visitors' permits fromthe Union, secured employment with the Company on another job as painters. On March 2,the second day they were working on the job, Smith again appeared at the job and askedSalanskywhat he was doing there. Again Salansky said that he had just secured the job.Smith then said that he had already told Salansky that he wasn't going to work as long asSmith was the business agent. Smith then left Salansky and Ridgway to see O'Field. About1 1/2 hours later O'Field came up to Salansky and Ridgway and told them that he had beenordered by Smith to let them go, that there was nothing wrong with their work, but that hewas required to lay them off. Salansky and Ridgway were discharged pursuant to the termsof the agreement between the Association and the Union. O'Field corroborated this andtestified that Smith had told him to check article 2 of the agreement, which article providedthat employees with visitors' permits could not be hired without approval of the businessagent of the Union, and that he would have to fire Salansky and Ridgway because of that fact.O'Field testified that that was the only reason he fired Salansky and Ridgway. With respectto the incident of February 18, when only Salansky was discharged. O'Fleld testified that hedid not see Smith and that Smith spoke to Boles, the foreman, who discharged Salansky onthat occasion.Boles testified that on February 18 Smith came to him and told him that Salansky had notbeen cleared into the Union, that something would have to be done about it, and that Salanskycould not work there until he was straightened out with the Union. Boles substantially cor-roborated everything testified to by Salansky. Boles said that later, after Smith talked toSalansky, Salansky came to Boles and told him that O'Field said that Salansky could workuntil that evening and then straighten the matter out with the Union, but that he (Boles) thentold Salansky that he could not do so, that he would have to leave the job immediately, andthat when he was straightened out with the Union to come back. Boles admitted that he firedSalansky because he was not a member of the Union, and because Boles would have beensubject to charges and fines by the Union if he had not discharged Salansky. As previouslystated, the facts with regard to the discharges of February 18 and March 2 are substantiallyundisputed.Without reviewing in detail all of the evidence in the record, the testimony ofSmith on cross-examination plus his sworn statement which was received in evidence as anexhibit substantially admit all of the facts testified to by the other witnesses concerning thetwo discharges. A preponderance of the credible evidence in the entire record convinces me,and I find, that Respondents, by entering into, executing, and enforcing the contract with theAssociation, including the Company, and by causing the Company to discharge Salansky onFebruary 18, 1953, and to discharge Salansky and Ridgway on March 2, 1953, because theydid not possess working cards in good standing with the Union and because as holders ofvisitors' permits they were employed by the Company without the sanction of the Union'sbusiness agent, attempted to cause and caused the Company and the Association to discrimi-nate against employees, including Salansky and Ridgway, in violation of Section 8 (b) (2) ofthe Act, and by such acts and by threatening Salansky with economic reprisals because hewas not a member in good standing of the Union, restrained and coerced employees in theexercise of the rights guaranteed them in Section 7 of the Act, in violation of Section 8 (b)(1) (A) of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The activities of Respondents set forth in section III, above, occurring in connectionwith the operations of the Company and the Association described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.2.The Union is a labor organization within the meaning of Section 2 (5) of the Act. BROTHERHOOD OF PAINTERS, DECORATORS & PAPERHANGERS3293.By entering into, executing,and enforcing the provisions of the contract with theAssociation,Respondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A)and (2)of the Act.4.By threatening employees with economic reprisals for not being members in goodstanding of the Union,and by causing the Company to discriminate against Salansky andRidgway in regard to their employment in violation of Section 8 (a) (3) of the Act. Respondentshave engaged in and are engaging in unfair labor practices withinthe meaningof Section 8(b) (1) (A) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting conunercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICETO ALL MEMBERS OF LOCAL NO. 365, BROTHERHOODOF PAINTERS, DECORATORS & PAPERHANGERS OFAMERICA, AND TO ALL EMPLOYEES OF THE GREATERMIAMI CHAPTER, PAINTING AND DECORATINGCONTRACTORS OF AMERICAPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify you that:WE WILL NOT enter into, execute, or enforce any contract with the Greater MiamiChapter, Painting and Decorating Contractors of America which requires the membersof such Association to employ only persons having working cards in good standing fromthis union, or which prohibits members of said Association from employing any permitman, or foreign dues-paying members of the union working on a visitor'spermitwithout the sanction of a business agent of this union, except to the extent that suchagreement may be authorized under the proviso to Section 8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause the members of said Association, theirofficers, agents, successors, or assigns, to discriminate against employees in violationof Section 8 (a) (3) of the Act.WE WILL NOT threaten employees with economic reprisals because they are notmembers of this union, nor in any other manner restrain or coerce employees in theexerciseof the rightsguaranteedthem in Section 7 of the Act.WE WILL immediately notify Orange State Painters, Inc., in writing, and furnishcopies to John Salansky and Elmer Lee Ridgway, that we do not object to, but on thecontrary now request, that company to employ John Salansky and Elmer Lee Ridgway.WE WILL make John Salansky and Elmer Lee Ridgway whole for any loss of earningsthey may have suffered because of the discrimination against them.LOCAL NO. 365, BROTHERHOOD OF PAINTERS,DECORATORS & PAPERHANGERS OF AMERICA,LaborOrganization.Dated ................By...........................(Representative)(Title)Hugh J. SmithThis notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered byany other material.